Case: 12-1357    Document: 28     Page: 1   Filed: 10/31/2012




          NOTE: This order is nonprecedential.

   muiteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI (!Circuit

            MARTIN GARDNER REIFFIN,
                Plaintiff-Appellant,

                            v.
          MICROSOFT CORPORATION,
      WILLIAM H. GATES, III, AND STEVEN A.
                  BALLMER,
              Defendants-Appellees.


                        2012-1357


   Appeal from the United States District Court for the
Northern District of California in case no.11-CV-3505,
Judge Charles R. Breyer.


                      ON MOTION


                       ORDER

     Martin Reiffin moves without opposition for leave to
file a corrected reply brief.

    Upon consideration thereof,
Case: 12-1357     Document: 28   Page: 2   Filed: 10/31/2012




MARTIN REIFFIN V. MICROSOFT CORPORATION                 2


      IT Is ORDERED THAT:

      The motion is granted.

                                  FOR THE COURT


                                  lsI Jan Horbaly
                                  Jan Horbaly
                                  Clerk

s27